Third District Court of Appeal
                                State of Florida

                         Opinion filed December 16, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1898
                          Lower Tribunal No. 01-18283
                              ________________


                               Bernard Bonner,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Stacy D. Glick, Judge, and Leonard E.
Glick, Senior Judge.

      Bernard Bonner, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and WELLS and LOGUE, JJ.

      PER CURIAM.
      Bernard Bonner (“Bonner”), appeals from the trial court’s orders denying

his petition for Writ of Habeas Corpus and his Motion for Rehearing thereon. We

affirm.

                           ORDER TO SHOW CAUSE

      On March 1, 2001, in case number F01-18283, Bonner was found guilty,

after a jury trial, on the charges of: count 1. burglary with a battery or assault;

count 3. Battery; and count 4. kidnapping. Bonner was thereafter sentenced to

consecutive life sentences on counts 1 and 4, and to 364 days in county jail on

count 3. Bonner appealed his conviction and it was affirmed. See Bonner v. State,

868 So. 2d 529 (Fla. 3d DCA 2004).

      Since that time, Bonner has filed numerous pro se motions challenging his

convictions and sentences, all of which were denied. Bonner has also filed 12

appeals in his case, including six since 2011.1 Those appeals include case number

3D14-184, which raised claims virtually identical to the claims raised in this

appeal. As a result, we now order Bonner to show good cause within forty-five

days from the date of this opinion why he should not be prohibited from filing

further pro se proceedings in this Court concerning his convictions and sentences

in the above-cited case.




1 Bonner’s appeals include case numbers 3D14-2461, 3D14-1131, 3D14-184,
3D13-1047, 3D11-3187, 3D11-2067, 3D09-3428, 3D08-2767, 3D08-1987 and
3D06-1088.
                                    2